[DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________            FILED
                                                               U.S. COURT OF APPEALS
                                                                 ELEVENTH CIRCUIT
                                            No. 11-14584
                                                                     JULY 9, 2012
                                        Non-Argument Calendar
                                                                      JOHN LEY
                                      ________________________         CLERK

                           D.C. Docket No. 8:10-cr-00422-JSM-AEP-2



UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                                  Plaintiff-Appellee,

                                               versus

TRACY LYNN HURST,

llllllllllllllllllllllllllllllllllllllll                            Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Middle District of Florida
                                 ________________________

                                            (July 9, 2012)

Before EDMONDSON, JORDAN and ANDERSON, Circuit Judges.

PER CURIAM:
      Brent Armstrong, appointed counsel for Tracy Lynn Hurst in this appeal,

has moved to withdraw from further representation of the appellant and has filed a

brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d

493 (1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and Hurst’s conviction and sentence are

AFFIRMED.




                                         2